Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  a method of modification of dry matter composition of milk, comprising the steps of providing raw milk having a fat content in the range of about 3% w/w to about 60% w/w, modifying a dry matter composition of the raw milk by microfiltration combined with diafiltration using an aqueous solution substantially free of protein as diawater, to provide a modified raw milk having a fat content in the range of about 35% w/w to about 60% w/w based on the total weight of the modified raw milk, and at least one of a protein content of at most 3% (w/w) and carbohydrate content of at most 4% (w/w) based on a fat-free portion of the modified raw milk is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 27, 2021